Citation Nr: 0639123	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  05-03 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, 
South Carolina


THE ISSUE


Eligibility to enroll for Department of Veterans Affairs (VA) 
health care benefits.



REPRESENTATION

Veteran represented by:	South Carolina Office of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 determination by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

According to VA regulations at 38 C.F.R. § 17.36, veteran 
claimants are broken down into eight priority groups in 
determining priority and eligibility for VA treatment.  The 
Secretary will determine which categories of veterans are 
eligible to be enrolled.

The veteran requested enrollment in Priority Group 8.  
Beginning January 17, 2003, VA will enroll all priority 
categories of veterans except that those veterans in Priority 
Group 8, who either were not in an enrolled status on January 
17, 2003 or who requested disenrollment after that date.  
These veterans are not eligible to be enrolled.  38 U.S.C.A. 
§§ 1710, 1721; 38 C.F.R. § 17.36(c)(2).

Under 38 C.F.R. § 17.36(d)(1), VA must provide a veteran 
requesting VA healthcare benefits with a VA Form 10-10EZ 
(Application for Health Benefits) for completion.  Section II 
of this form provides financial information to allow VA to 
evaluate a veteran's Priority Group status.  According to the 
provisions of 38 C.F.R. § 17.36(d)(6), VA must provide a 
claimant with notification of his enrollment status and to 
what priority group he was assigned.  See 38 C.F.R. § 
17.36(b).  This decision must be based on all evidence 
available to VA.  The notification of this decision must be 
done by letter, inform the claimant of VA's reasons and bases 
for its decision, and inform him of his appellate rights.  
See also 38 C.F.R. § 17.36(d)(2), (4).

The current file before the Board is not adequate.  The 
actual claim for this benefit, VA Form 10-10EZ received in 
September 2004, and the VAMC's response/decision of November 
2004 are not of record.  As the current records before the 
Board are substantially incomplete, remand is in order to 
provide the notification and documentation required for an 
equitable determination of this case.

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  However, the VCAA recognizes 
certain circumstances where VA will discontinue providing 
assistance.  Such circumstances include, but are not limited 
to, the claimant's eligibility for the benefits sought 
because of a lack of qualifying service, lack of veteran's 
status, or the lack of legal eligibility.  38 C.F.R. § 
3.159(d).  

The veteran contends that he submitted a claim for VA health 
care benefits in July 2002.  However, the Board notes that 
the veteran's statements that he submitted a claim, standing 
alone, are insufficient to demonstrate that the VAMC received 
such a claim.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992))(held that a statement by a claimant, standing alone, 
is not sufficient to rebut the presumption of regularity in 
RO operations).  Therefore, the veteran should be provided an 
opportunity to submit any evidence he may have pertaining to 
this contention.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran submit all 
relevant evidence and information in his 
possession pertaining to the submission 
of any claim for VA health care benefits 
before January 17, 2003.  

2.  Associate with the veteran's original 
claims file (if one exists) as well as a 
copy of the veteran's original claim for 
enrollment in the VA healthcare system 
and the VAMC's November 2004 decision 
that denied this issue.

3.  If the veteran provides additional 
evidence regarding any putative claim for 
VA health care benefits submitted before 
January 17, 2003, the VAMC should 
readjudicate the veteran's claim.  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence submitted since the 
statement of the case issued in January 
2005, and a citation and discussion of 
the applicable laws and regulations.  He 
and his representative should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board, if appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


